DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1–14 of U.S. Patent No. 11,354,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,354,327.
The following table illustrates the conflicting claim pairs:
Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
U.S. Patent 11,354,327
1
2
4
1
3
5
6
7
8
9
11
8
10
12
13
14


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 11,354,327:
Instant Application – Claim 1
U.S. Patent 11,354,327 – Claim 1
1. A system comprising: one or more processors configured to execute program code to cause the system to: 
1. A system comprising: one or more processors configured to execute program code to cause the system to: 
cause display of a user interface comprising: 
cause display of a user interface comprising: 
one or more selectable indications of operations; and
one or more selectable indications of algorithmic or mathematical operations; and
at least a first chart and a second chart, wherein regions of the first and second charts are interactively selectable by a user via the user interface;
at least a first chart and a second chart, wherein regions of the first and second charts are interactively selectable by a user;
receive a first user input, via the user interface, selecting a region of the displayed first chart; 
receive a first user input, via the user interface, selecting a region of the displayed first chart, wherein the first user input comprises a touch or pointer input to the displayed first chart to select the region of the displayed first chart; 
in response to the first user input, retrieve first source data associated with the selected region of the displayed first chart; 
in response to the first user input, retrieve first source data associated with the selected region of the displayed first chart; 
receive a second user input, via the user interface, selecting a region of the displayed second chart; 
receive a second user input, via the user interface, selecting a region of the displayed second chart, wherein the second user input comprises a touch or pointer input to the displayed second chart to select the region of the displayed second chart; 
in response to the second user input, retrieve second source data associated with the selected region of the displayed second chart; 
in response to the second user input, retrieve second source data associated with the selected region of the displayed second chart; 
receive a third user input, via the user interface, selecting one or more operations, 
receive a third user input, via the user interface, selecting one or more algorithmic or mathematical operations,
wherein the one or more operations are selected through the user interface by selection by the user of at least one of the one or more selectable indications of operations, and 
wherein the one or more algorithmic or mathematical operations are selected through a touch or pointer input to the user interface to select at least one of the one or more selectable indications of algorithmic or mathematical operations, and 
wherein the one or more operations comprise at least one operation to combine the retrieved first source data and the retrieved second source data; 
wherein the one or more algorithmic or mathematical operations comprise at least one operation to combine the retrieved first source data and the retrieved second source data;
in response to the third user input, process and combine the retrieved first source data and the retrieved second source data according to the one or more operations to generate a third chart comprising a combination of the retrieved first source data and the retrieved second source data; and 
in response to the third user input, process and combine the retrieved first source data and the retrieved second source data according to the one or more algorithmic or mathematical operations to generate third chart comprising a combination of the retrieved first source data and the retrieved second source data;
cause display, in the user interface, of the third chart.
cause display, in the user interface, of the third chart; and 

store first information useable for regenerating the third chart, the first information identifying: the first source data, the second source data, and the one or more algorithmic or mathematical operations.


The following table illustrates the limitations of claim 9 of the instant application when compared against the limitations of claim 8 of U.S. Patent No. 11,354,327:
Instant Application – Claim 9
U.S. Patent 11,354,327 – Claim 8
9. A computer-implemented method comprising: by one or more processors executing program instructions:
8. A computer-implemented method comprising: by one or more processors executing program instructions:
causing display of a user interface comprising: 
causing display of a user interface comprising: 
one or more selectable indications of operations; and
one or more selectable indications of algorithmic or mathematical operations; and
at least a first chart and a second chart, wherein regions of the first and second charts are interactively selectable by a user via the user interface;
at least a first chart and a second chart, wherein regions of the first and second charts are interactively selectable by a user;
receiving a first user input, via the user interface, selecting a region of the displayed first chart; 
receiving a first user input, via the user interface, selecting a region of the displayed first chart, wherein the first user input comprises a touch or pointer input to the displayed first chart to select the region of the displayed first chart; 
in response to the first user input, retrieving first source data associated with the selected region of the displayed first chart; 
in response to the first user input, retrieving first source data associated with the selected region of the displayed first chart; 
receiving a second user input, via the user interface, selecting a region of the displayed second chart; 
receiving a second user input, via the user interface, selecting a region of the displayed second chart, wherein the second user input comprises a touch or pointer input to the displayed second chart to select the region of the displayed second chart; 
in response to the second user input, retrieving second source data associated with the selected region of the displayed second chart; 
in response to the second user input, retrieving second source data associated with the selected region of the displayed second chart; 
receiving a third user input, via the user interface, selecting one or more operations, 
receiving a third user input, via the user interface, selecting one or more algorithmic or mathematical operations,
wherein the one or more operations are selected through the user interface by selection by the user of at least one of the one or more selectable indications of operations, and 
wherein the one or more algorithmic or mathematical operations are selected through a touch or pointer input to the user interface to select at least one of the one or more selectable indications of algorithmic or mathematical operations, and 
wherein the one or more operations comprise at least one operation to combine the retrieved first source data and the retrieved second source data; 
wherein the one or more algorithmic or mathematical operations comprise at least one operation to combine the retrieved first source data and the retrieved second source data;
in response to the third user input, processing and combining the retrieved first source data and the retrieved second source data according to the one or more operations to generate a third chart comprising a combination of the retrieved first source data and the retrieved second source data; and 
in response to the third user input, processing and combining the retrieved first source data and the retrieved second source data according to the one or more algorithmic or mathematical operations to generate third chart comprising a combination of the retrieved first source data and the retrieved second source data;
causing display, in the user interface, of the third chart.
causing display, in the user interface, of the third chart; and 

storing first information useable for regenerating the third chart, the first information identifying: the first source data, the second source data, and the one or more algorithmic or mathematical operations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2014/0223350 A1) in view of George et al. (US 2017/0076202 A1). 
Regarding claim 1, Woodward discloses: 
A system comprising: (Woodward ¶21 and Fig. 1)
One or more processors configured to execute program code to cause the system to: (Woodward ¶21 and Fig. 1: processor 17)
Cause display of a user interface comprising: (Woodward ¶23 and Fig. 1)
One or more selectable indications of operations (Woodward ¶ 25 discusses selectable locations on user interface; ¶ 41 and Fig. 3d further discloses displaying wizard having selectable operations); and
At least a first chart and a second chart, (Woodward ¶23 and Fig. 1: displayed charts) wherein regions of the first and second chart are interactively selectable by a user via the user interface; (Woodard ¶ 25: user selection of charts, including areas 22, 24 and 26 – Fig. 2a)
Receive a first user input, via the user interface, selecting a region of the displayed first chart; (Woodward ¶ 25 and Fig. 2a: area 22 is touch location selected by user input)
(Woodward ¶ 29: charts relate to data stored in database 20 and are generated in response to a query)
Receive a second user input, via the user interface, selecting a region of the displayed second chart; (Woodward ¶ 25 and Fig. 2a: area 24 is touch location selected by user input)
(Woodward ¶ 29: charts relate to data stored in database 20 and are generated in response to a query)
Receive a third user input, via the user interface, (Woodward ¶ 41 and Fig. 3d: window 70 displayed presenting options that guides user through process of combining charts) selecting one or more operations, wherein the one or more operations are selected through the user interface by selection by the user of at least one of the one or more selectable indications of operations, (Woodward ¶ 41 and Fig. 3d: wizard guides user through process of combining charts, in which user can select a type of chart as well as selecting data series from charts 42 and 44 which should be displayed in the new combined chart; Also ¶ 57: option to combine) and wherein the one or more operations comprise at least one operation to combine the retrieved first source data and the retrieved second source data; (Woodward ¶ 37 and Fig. 3c: move displays to overlap; ¶ 38: releasing charts 42, 44 into currently displayed position results in generating combined chart)
In response to the third user input, process and combine the retrieved first source data and the retrieved second source data according to the one or more operations to generate a third chart comprising a combination of the retrieved first source data and the retrieved second source data; (Woodward ¶ 42 and Fig. 3e: chart 52 results from combination of charts 42 and 44) and 
Cause display, in the user interface, of the third chart. (Woodward ¶ 42 and Fig. 3e: display combined chart)
The only aspect of claim 1 note taught by Woodward is the response to the selection retrieving data from a data source as claimed.  However, it is known in the art that data can be retrieved in response to a selection of chart data, as taught by George, which discloses: 
In response to the user input, retrieve second source data associated with the selected region of the displayed second chart (George ¶ 21: “In response to the user selecting a point on the observed trend that represents an anomaly, the analytics system retrieves large amounts of data associated with a time period associated with the selected anomaly from a central repository that stores data”; ¶ 96 and Fig. 3A: user selecting plot point)
In other words, while Woodard discloses the user interface allowing for selection of different regions of a graph on a display, George teaches that correspondence of a user selection of displayed graph data with the retrieval of data associated with the selected region.  It would have been obvious to modify the graphical user interface allowing combination of graphed data based on user input as provided by Woodward, with the additional technique of retrieving additional information related to a user selection as provided by George, using known electronic interfacing and programming techniques.  The retrieval of data based on the selection would allow for more up-to-date information for more accurate representation of displayed data (rather than relying on previously stored data on the local level), and improved functionality by allowing greater accessibility to data displayed on a limited screen space.  
Regarding claim 9, the system of claim 1 performs the method of claim 9, and as such, claim 9 is rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 3, Woodward further discloses: 
Wherein the one or more operations include two or more operations in sequence; and processing and combining the retrieved first source data and the retrieved second source data according to the one or more operations includes applying the two or more operations in a sequence to the retrieved first source data and the retrieved second source data to generate the third chart (Woodward ¶ 41 and Fig. 3d: wizard guides user through process of combining charts, in which user can select a type of chart as well as selecting data series from charts 42 and 44 which should be displayed in the new combined chart; Fig. 4 discloses a sequence of at least two operations applied to the data to form the integrated chart, i.e. “third chart”, including, any one step is an “operation” to generate the 3rd chart)
Regarding claim 11, the system of claim 3 performs the method of claim 11, and as such, claim 11 is rejected based on the same rationale as claim 3 set forth above. 
Regarding claim 4, Woodward further discloses: 
Wherein the one or more processors are further configured to execute program code to cause the system to: store first information useable for regenerating the third chart, the first information identifying at least: the first source data, the second source data, (Woodward ¶ 29: charts relate to data stored in database 20 and are generated in response to a query – note this operation requires storage of data to perform the operations claimed – i.e. the data is obtained from storage and processed to generate the third chart) and the one or more operations (Woodward ¶ 41 and Fig. 3d: wizard guides user through process of combining charts, in which user can select a type of chart as well as selecting data series from charts 42 and 44 which should be displayed in the new combined chart; Also ¶ 57: option to combine – opening and running wizard requires storing the operations in some manner, otherwise the computer would not operate)
Regarding claim 12, the system of claim 4 performs the method of claim 12, and as such, claim 12 is rejected based on the same rationale as claim 4 set forth above. 

Claim(s) 2, 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2014/0223350 A1) in view of George et al. (US 2017/0076202 A1) and further in view of Jackson (US 5,894,311 A).  
Regarding claim 2, the limitations from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Jackson discloses: 
Wherein the region of the displayed first chart comprises a reduced range of data of the first chart as compared to a displayed range of data of the first chart (Jackson [10:27–50] data subsets may be defined by click and drag to capture one or more individual points on a scatter plot, forming box around selected points or along axes; [10:61–64]: moving analysis to contain only subset data)
Both Woodward and Jackson are directed to display graphical data in a user interface, allowing user manipulation for further analysis of the displayed chart data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success to modify the graphical user interface allowing combination of graphed data as provided by Woodward, having the additional technique of retrieving additional information related to a user selection as provided by George, by further using the technique of selecting only partial graph data for further processing as provided by Jackson, using known electronic interfacing and programming techniques.  The modification results in an improved GUI by allowing a user greater control over the displayed data and better tailoring data analysis to user preference. 
Regarding claim 10, the system of claim 2 performs the method of claim 10, and as such, claim 10 is rejected based on the same rationale as claim 2 set forth above. 
Regarding claim 5, the limitations from claim 4 are rejected based on the same rationale as claim 4 set forth above and incorporated herein.  Further regarding claim 5, Jackson discloses: 
Wherein the region of the displayed first chart comprises a reduced range of data of the first chart as compared to a displayed data range of the first chart; (Jackson [10:27–50]: data subsets defined by click and drag to capture one or more individual points on scatter plot forming a box around selected points or along axes; [10:61–64]: moving analysis to contain only subset data) and
Wherein the first information identifying the first source data comprises an identification of the reduced range of data of the first chart (Jackson [9:60 – 10:10] and Figs. 9 and 12: user selecting axis option and clicking on variable labels in variable list box 32 changing display of data, where data set of variables box 32 for chart includes more variables than those selected; [10:27-50]: data subsets may be defined by click and drag to capture one or more individual points on a scatter plot, forming box around selected points or along axes; Note [10:61–64] discusses moving analysis to contain only subset data, and [11:6-20] provides that mouse operation specifies and fetches data subset from larger set)
Both Woodward and Jackson are directed to display graphical data in a user interface, allowing user manipulation for further analysis of the displayed chart data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success to modify the graphical user interface allowing combination of graphed data as provided by Woodward, having the additional technique of retrieving additional information related to a user selection as provided by George, by further using the technique of selecting only partial graph data for further processing as provided by Jackson, using known electronic interfacing and programming techniques.  The modification results in an improved GUI by allowing a user greater control over the displayed data and better tailoring data analysis to user preference. 
Regarding claim 13, the system of claim 5 performs the method of claim 13, and as such, claim 13 is rejected based on the same rationale as claim 5 set forth above. 

Claim(s) 6, 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2014/0223350 A1) in view of George et al. (US 2017/0076202 A1) and further in view of Waldorf (US 7,667,582 B1).  
Regarding claim 6, the limitations from claim 4 are rejected based on the same rationale as claim 4 set forth above and incorporated herein.  Further regarding claim 6, Waldorf discloses:
Wherein the one or more processors are further configured to execute program code to cause the system to, in response to receiving a fourth user input to redisplay the third chart: (Waldorf [2:53–65]: computer program product, including instructions to provide a link to chart definition, wherein selecting the link causes engine to create an instance of a chart)
Retrieve, based on the first information, the first source data; (Waldorf [5:52–67]: data retrieval engine retrieves stored data from database 184, and operator engine 172 performs operations on retrieved data; [6:14–26]: updating engine updates KPIs in chart as requested by user, creating chart according to chart definition, including description of data to be retrieved to create chart, i.e. data definition and operations to be performed; See [6:20–26] and [12:66–13:18] further discussing chart definition and data sources – Fig. 9 and 10 show multiple sets of data for chart display, i.e. first source data and second source data)
Retrieve based on the first information, the second source data; (Waldorf [5:52–67]: data retrieval engine retrieves stored data from database 184, and operator engine 172 performs operations on retrieved data; [6:14–26]: updating engine updates KPIs in chart as requested by user, creating chart according to chart definition, including description of data to be retrieved to create chart, i.e. data definition and operations to be performed; See [6:20–26] and [12:66–13:18] further discussing chart definition and data sources – Fig. 9 and 10 show multiple sets of data for chart display, i.e. first source data and second source data)
Retrieve, based on the first information, the one or more operations (Waldorf [6:20–26]: chart definition includes operations to be performed on retrieved data and data used to initiate chart; [12:66–13:18]: operations associated with data fields retrieved according to mapping in chart definition to obtain KPI values)
Apply the one or more operations to the retrieved first source data and the retrieved second source data to regenerate the third chart comprising a combination of the retrieved first source data and the retrieved second source data and cause redisplay of the third chart (Waldorf [8:27–60]: operators selected and determine mathematical or logical formula for determining desired KPI value to be displayed in chart; [3:8–14] discloses KPIs providing context for turning raw data into useful information and presented in chart; [9:6–15]: binding KPIs to chart definition determines information conveyed in chart upon instantiation, such as values multiplied together and summed with result mapped as a value; [12:66–13:18]: KPI values bound to chart and initiated chart presented to user; Fig. 2 and [5:27–40]: presented layer 154 charts describing KPIs providing GUI that allows users to see charts, and [12:66–13:18] discloses presenting chart to user)
It would have been obvious to modify the graphical user interface allowing combination of graphed data based on user input as provided by Woodward, having the additional technique of retrieving additional information related to a user selection as provided by George, by further using the technique of storing previously used data and operations for presenting the data as provided by Waldorf, using known electronic interfacing and programming techniques. The modification would have been obvious to try as it merely utilizes a known technique for storing data related to generated charting visualizations for later retrieval, to a system for providing a user interface to generate a chart visualization, ready for improvement to allow for saving data, and yielding predictable results of storing data for previous processing of data for presentation for later retrieval. Moreover, the modification results in an improved system by allowing additional details of the historical operations performed on information for an improved record of previous operations, allowing for easier recreation while not limiting additional iterative manipulation of historic data.

Regarding claim 14, the system of claim 6 performs the method of claim 14, and as such, claim 14 is rejected based on the same rationale as claim 6 set forth above. 
Regarding claim 8, Woodward further discloses: 
the one or more operations include two or more operations in a sequence (Woodward ¶ 41 and Fig. 3d: wizard guides user through process of combining charts, in which user can select a type of chart as well as selecting data series from charts 42 and 44 which should be displayed in the new combined chart; Fig. 4 discloses a sequence of at least two operations applied to the data to form the integrated chart, i.e. “third chart”, including, any one step is an “operation” to generate the 3rd chart)
Waldorf further discloses: 
the one or more operations include two or more operations in a sequence; and
processing and combining the retrieved first source data and the retrieved second source data according to the one or more operations includes applying the two or more operations in sequence to the retrieved first source data and the retrieved second source data to generate the third chart (Waldorf [9:6–15]: binding KPIs to chart definition determines information conveyed in chart upon instantiation, such as values multiplied together and summed with result mapped as a value; [12:66–13:18]: KPI values bound to chart and initiated chart presented to user)
It would have been obvious to modify the graphical user interface allowing combination of graphed data based on user input as provided by Woodward, having the additional technique of retrieving additional information related to a user selection as provided by George, by further using the technique of storing previously used data and operations for presenting the data as provided by Waldorf, using known electronic interfacing and programming techniques. The modification would have been obvious to try as it merely utilizes a known technique for storing data related to generated charting visualizations for later retrieval, to a system for providing a user interface to generate a chart visualization, ready for improvement to allow for saving data, and yielding predictable results of storing data for previous processing of data for presentation for later retrieval. Moreover, the modification results in an improved system by allowing additional details of the historical operations performed on information for an improved record of previous operations, allowing for easier recreation while not limiting additional iterative manipulation of historic data.
Regarding claim 16, the system of claim 8 performs the method of claim 16, and as such, claim 16 is rejected based on the same rationale as claim 8 set forth above.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2014/0223350 A1) in view of George et al. (US 2017/0076202 A1) and Waldorf (US 7,667,582 B1) and in further view of Jackson (US 5,894,311 A).  
Regarding claim 7, the limitations included from claim 6 are rejected based on the same rationale as claim 6 set forth above and incorporated herein.  Further regarding claim 7, Jackson discloses: 
Wherein the region of the displayed second chart comprises a subset of data of the second chart comprising a range of the second chart along at least one axis of the second chart (Jackson [10:27–50]: data subsets defined by click and drage to capture one or more individual points on a scatter plot, forming box around selected points or along axes, including performing selection one or more than one type of chart; [10:61–64]: moving analysis to contain only subset data)
Both Woodward and Jackson are directed to display graphical data in a user interface, allowing user manipulation for further analysis of the displayed chart data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success to modify the graphical user interface allowing combination of graphed data as provided by Woodward, having the additional technique of retrieving additional information related to a user selection as provided by George and the technique of storing previously used data and operations for presenting the data as provided by Waldorf, by further using the technique of selecting only partial graph data for further processing as provided by Jackson, using known electronic interfacing and programming techniques.  The modification results in an improved GUI by allowing a user greater control over the displayed data and better tailoring data analysis to user preference. 
Regarding claim 15, the system of claim 7 performs the method of claim 15, and as such, claim 15 is rejected based on the same rationale as claim 7 set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616